Citation Nr: 1325016	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  09-48 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a thoracic spine disability, claimed as myofascial back pain due to undiagnosed illness or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to May 1982 and January 1991 to June 1991.  She served in support of Operation Desert Shield/Storm from January to June 1991, with service in the Persian Gulf from March to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2012.  A transcript of this hearing is of record.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current thoracic spine disability, diagnosed as degenerative arthritis, degenerative disc disease, and myofascial pain syndrome, is aggravated by her service-connected PTSD.


CONCLUSION OF LAW

Service connection for a thoracic spine disability, diagnosed as degenerative arthritis, degenerative disc disease, and myofascial pain syndrome, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has a thoracic spine disability that is related to stress from her service-connected PTSD.  She has also asserted that such is related to an undiagnosed illness from her service in the Persian Gulf; however, since her claim is being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding the undiagnosed illness theory.

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record, including August 2008 and November 2011 VA examination reports and a March 2007 letter from J.H., D.O., reflect diagnoses of thoracic spine degenerative arthritis, degenerative disc disease, and myofascial pain syndrome.  The Veteran is also service-connected for PTSD.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's thoracic spine disability was caused or aggravated by her service-connected PTSD.  A March 2007 opinion from J.H., D.O. opines that the Veteran's chronic myofascial back pain is aggravated by PTSD.  On August 2008 VA rheumatology examination, the examiner opined that the Veteran's myofascial pain was from her degenerative arthritis and that "symptoms and interpretation of pain in [the thoracic spine] are more likely than not to be aggravated by her PTSD, associated stress and depression."  

In contrast, on November 2011 VA examination, the examiner opined that it was less likely than not that the Veteran's back disability was caused or aggravated by PTSD because there was "no basis in medical fact to assert" as much.  Although the November 2011 examiner appears to reach the opposite conclusion of J.H. and the August 2008 VA examiner, he also reports that the opinion by the August 2008 VA examiner means that as a component of the Veteran's PTSD, her general perception of pain is heightened.  Therefore, this opinion essentially supports the August 2008 VA examiner's opinion that the Veteran's PTSD increases the symptoms of pain she experiences from her thoracic spine disability.  Aggravation of a nonservice-connected disability by a service-connected disability requires that there be an increase in severity of the nonservice-connected disability beyond the normal course of the condition.  The Veteran's increased feelings of pain in her back as a result of her PTSD reflect such an increase in the severity of the disability.  Thus, any reasonable doubt is resolved in the Veteran's favor and the third Wallin element has also been met.

Because each of the three Wallin elements has been met, service connection for a back disability, diagnosed as thoracic spine degenerative arthritis, degenerative disc disease, and myofascial pain syndrome, is warranted.


ORDER

Service connection for a back disability, diagnosed as thoracic spine degenerative arthritis, degenerative disc disease, and myofascial pain syndrome, is granted.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


